Citation Nr: 0217138	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  98-14 329A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased disability rating for 
compression fracture residuals at T10-T12, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 
1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating action of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida.  In that decision, the St. Petersburg 
Regional Office denied the issue of entitlement to a 
disability evaluation greater than 10 percent for the 
service-connected compression fracture residuals at T10-T12.  

Following notification of the decision, the veteran 
perfected a timely appeal with respect to the denial.  Due 
to a change in the veteran's residence, his claims folder 
was transferred to the Salt Lake City, Utah Regional Office 
(RO) in November 1998.   

Thereafter, in August 2001, the Board denied the veteran's 
claim of entitlement to a disability evaluation greater than 
10 percent for the service-connected compression fractures 
residuals at T10-T12.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In April 2002, the Court issued an Order 
vacating the Board's August 2001 denial and remanding the 
matter to the Board for further development and 
readjudication.  Accordingly, the case has been returned to 
the Board for action consistent with the Court's Order.  


REMAND

According to the service medical records, in October 1969, 
the veteran was involved in a car accident.  He was admitted 
to the hospital, at which time he complained of pain in the 
lower and mid-portion of his back.  A physical examination 
of his back demonstrated some tenderness in his lower dorsal 
area on pressure, range of motion which was approximately 
50 percent of normal, a moderate degree of muscle spasm, 
negative straight leg raising bilaterally (at 80 degrees), 
and no weakness.  X-rays taken of the veteran's dorsal and 
lumbar spine showed minimal compression fractures of the 11th 
and 12th dorsal segments with very minor anterior wedging, no 
other injury in the dorsal spine, and no visible injury in 
the lumbar spine or pelvis.  The examiner who conducted the 
physical evaluation provided an impression of a compression 
fracture of T11 and T12.  

Subsequent service medical records dated from November 1969 
to February 1971 reflect periodic treatment for complaints 
of back pain.  A physical examination completed in November 
1969 demonstrated a tender lumbar and lower thoracic area as 
well as negative straight leg raising.  

In January 1971, the veteran fell on ice and was treated for 
a secondary injury to his low back.  He complained of 
intermittent nonradiating pain which was worse in the early 
morning hours.  A physical examination of the veteran's back 
demonstrated moderate lumbosacral pain, vertebral muscle 
spasm with tenderness, and no pain on straight leg raising 
at 90 degrees.  A neurological evaluation was within normal 
limits.  The examiner provided an impression of an acute 
lumbosacral strain.  

A physical examination conducted in February 1971 reflected 
the veteran's ability to bend over and to sit up without 
difficulty, positive point tenderness over the left 
sacroiliac articulation, negative leg spinal column, and the 
ability to leg raise without pain.  The examiner assessed 
minimal lumbosacral strain.  

Also in February 1971, the veteran was discharged from 
active military duty.  A VA examination subsequently 
conducted in December 1981 indicated scoliosis of the 
veteran's thoracolumbar region; no tenderness, deformity, 
tremors, twitching, or muscle atrophy; forward flexion of 
the lumbosacral spine of 90 degrees; backward extension of 
40 degrees; lateral flexion of 40 degrees; and rotation of 
40 degrees.  Reflexes were symmetrical and superficial and 
deep bilaterally.  The examiner diagnosed a compression 
fracture of T10 to T12 by history.  

Based on this service, and post-service, evidence, the St. 
Petersburg, Florida Regional Office, by a January 1982 
rating action, granted service connection for residuals of a 
compression fracture of T10-12 by history.  A noncompensable 
rating for this disability was assigned, effective from 
October 1981, under Diagnostic Code 5285, which evaluates 
impairment resulting from residuals of vertebra fracture(s).  
See 38 C.F.R. § 4.71a, Diagnostic Code 5285.  

Thereafter, a VA outpatient medical record dated in August 
1992 reflected treatment for chronic low back pain.  In the 
report of a VA general medical examination conducted in 
October 1992, the examiner noted that the in-service car 
accident resulted in acute fractures of the veteran's 
thoracic spine between T10 and T12 as well as an acute 
lumbosacral sprain.  The veteran complained of chronic 
thoracolumbar spine pain since approximately 1982 and 
explained that this pain radiated to the posterior aspect of 
both of his thighs and that he experienced intermittent 
numbness in the same area as the radiation.  Examination of 
the veteran's thoracic spine demonstrated no bony or soft 
tissue and no paravertebral muscle spasm.  Evaluation of the 
veteran's lumbosacral spine revealed a slight increased 
lordosis of the lumbar spine, no bony or soft tissue 
tenderness of the lumbar spine, no sacroiliac tenderness, no 
paravertebral muscle spasm, and some complaints of low back 
pain on the following range of motion testing of the lumbar 
spine:  forward flexion of 70 degrees, backward extension of 
30 degrees, right rotation of 35 degrees, left rotation of 
35 degrees, right lateral flexion of 20 degrees, and left 
lateral flexion of 35 degrees.  The examiner diagnosed 
status post compression fractures of T10 through T12, status 
post acute thoracolumbar sprain with residual of compression 
fractures of T10 through T12, and chronic lumbosacral sprain 
with decreased range of motion of the thoracolumbar spine.  

On the same day in October 1992, the veteran underwent a VA 
spine examination by the same examiner who had conducted the 
general medical evaluation.  According to the report of the 
VA spine examination, this evaluation demonstrated mild 
increased lordosis of the veteran's lumbar spine, normal 
musculature of his back, objective evidence of pain on 
motion, and no evidence of neurological involvement.  

Based on this additional evidence, the St. Petersburg, 
Florida Regional Office, by a January 1993 rating action, 
granted a compensable evaluation of 10 percent for the 
veteran's service-connected compression fracture residuals 
from T10 through T12, effective from August 1992.  In this 
rating decision, it was noted that pertinent medical records 
had illustrated the veteran's complaints of chronic low back 
pain as well as objective evaluation findings of limitation 
of motion of his lumbar spine.  It was concluded that the 
veteran's service-connected compression fracture residuals 
from T10 through T12 had increased in severity and that, as 
such, a compensable evaluation of 10 percent was warranted 
from August 1992, the date of treatment for his complaints 
of chronic low back pain.  In assigning the 10 percent 
rating for the veteran's service-connected low back 
disability, the St. Petersburg, Florida Regional Office 
considered Diagnostic Codes 5285, which evaluates impairment 
resulting from residuals of a fracture of the vertebra, as 
well as Diagnostic Code 5292, which rates impairment caused 
by limitation of motion of the lumbar spine.  See, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285 and 5292.  

Thereafter, in October 1997, the veteran filed his current 
petition for an increased rating for his service-connected 
back disability.  During the current appeal, the veteran has 
continued to assert that this disorder has increased in 
severity and that such increased symptomatology warrants a 
higher rating.  The veteran has not provided any more 
specific arguments in support of his increased rating claim.  

Pertinent medical records received during the current appeal 
reflect periodic outpatient treatment for complaints of 
chronic low back pain between December 1995 and January 
1998.  Additionally, a March 1998 VA spine examination 
included an assessment of mild degenerative arthritis of the 
veteran's lumbar spine without any symptomatology of his 
thoracic spine and with no evidence of decreased strength, 
weakened movement, or flare-ups associated with 
fatigability, decreased coordination, or decreased range of 
motion.  The examiner explained that the evaluation 
demonstrated no evidence of significant disability with 
decreased range of motion on current examination beyond 
tenderness in the lower spine consistent with mild 
degenerative arthritis.  

A January 2000 VA contract spine examination included 
diagnoses of residuals of a compression fracture at T10 to 
T12 with limitation of motion, mild degenerative disc 
disease from T10 through T12, and moderate degenerative disc 
disease at L5-S1.  X-rays taken of the veteran's lumbar and 
lower thoracic spine showed mild degenerative disc disease 
along with mild facet joint disease from T10 through L2 as 
well as mild to moderate degenerative disc disease at the 
L5-S1 vertebrae.  

In January 2001, the veteran was accorded a VA spine 
examination.  According to the report of this evaluation, 
after reviewing the veteran's claims folder and examining 
him, the examiner assessed status post compression fracture 
at T11 and T12, with multilevel spondylosis from T10 through 
L2, intermittent interscapular pain, constant mild and low 
lumbar pain, reduced range of motion without any true 
radiculopathy, and intact sensory perception and motor 
strength throughout the upper and lower extremities.  

In the April 2002 Joint Motion To Vacate The Board Decision 
And Remand And For a Suspension Of Proceedings (Joint 
Motion), the parties explained that, due to the evidence of 
injury to the veteran's dorsal and lumbar spine in October 
1969 during service, subsequent continuation of residuals of 
such injury, evaluation of the veteran's service-connected 
back disability under a diagnostic code rating impairment of 
the lumbosacral spine but not the dorsal spine, and an 
explanation for the use of the lumbar spine diagnostic code 
but not the dorsal spine, an explanation for the choice of 
diagnostic codes was necessary.  The parties concluded that, 
following a review of the evidence of record, a 
determination should be made as to whether service 
connection should be in effect for residual dorsal spine or 
lumbar spine disabilities, or both.  In addition, the 
parties noted that an explanation of the choice of 
diagnostic codes was also required.  

In this regard, the Board notes that the veteran's 
service-connected back disability remains characterized as 
compression fracture residuals from T10-T12.  However, 
service, and post-service, medical records reflect treatment 
for, and examination of, low back pathology.  Further, the 
RO has considered Diagnostic Code 5292, which rates 
impairment resulting from limitation of motion of the lumbar 
spine, in adjudicating the veteran's claim for an increased 
rating for his service-connected back disability.  
Consequently, the Board has determined that a remand of the 
veteran's increased rating claim is necessary to accord the 
RO an opportunity to clarify the nature of his 
service-connected back disability.  

Moreover, review of the claims folder indicates that the 
veteran was last accorded a VA examination of his back in 
January 2001, almost two years ago.  In addition, the most 
recent records of outpatient treatment that have been 
received and associated with the claims folder are dated in 
January 1998 and include medical reports from the VA 
Hospital in Tampa, Florida.  The claims folder contains no 
recent records of treatment that the veteran may have 
received from the Salt Lake City VA Medical Center in Utah, 
the state of his last known address.  

To ensure the veteran's right to due process, this case is 
REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who have rendered back 
treatment to him since January 1998.  
After furnishing the veteran the 
appropriate release forms, obtain the 
complete clinical records from each 
health care provider identified by the 
veteran that have not been previously 
procured and associated with the claims 
folder.  

2.  The RO should also obtain the 
veteran's complete clinical records from 
the VA Medical Center in Salt Lake City, 
Utah since November 1998.  

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility to accord the veteran a 
VA orthopedic examination to determine 
the nature and extent of the 
service-connected compression fracture 
residuals from T10-T12.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including x-rays, should be 
performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent orthopedic pathology 
associated with the veteran's 
service-connected back disability, which 
is found on examination, should be noted 
in the report of the evaluation.  

Specifically, with respect to the 
veteran's dorsal spine, the examiner 
should discuss the presence, or absence, 
of cord involvement, abnormal mobility 
requiring the use of a neck brace (jury 
mast), nerve paralysis, muscle spasm, 
demonstrable deformity of the vertebral 
body, ankylosis, and the need to be 
bedridden or to require the use of long 
leg braces.  In addition, the examiner 
should provide the ranges of motion of the 
veteran's dorsal spine (with an 
explanation of the normal ranges of motion 
of the dorsal spine) and should discuss 
the extent of any pain and tenderness 
associated with the service-connected 
dorsal spine disability (to include a 
discussion of whether the veteran's dorsal 
spine exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability as well as an opinion as to the 
degree to which the veteran's middle back 
pain could significantly limit his 
functional ability during flare-ups or on 
repeated use over a period of time).  

Further, the examiner is asked to provide 
a discussion of all lumbar spine pathology 
found on examination.  In addition, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that any lumbar spine symptomatology shown 
on evaluation is associated with the 
veteran's active military duty, including 
the injuries sustained in the October 1969 
car accident and the January 1971 fall 
onto ice.  (If the examiner finds that the 
veteran has a low back disability 
associated with service and presently 
causing limitation of motion of his lumbar 
spine, the examiner should provide the 
specific range of motions of the veteran's 
lumbar spine, along with a discussion of 
the normal range of motion of the lumbar 
spine and the extent of any pain and 
tenderness associated with the lumbar 
spine disability (to include a discussion 
of whether the veteran's lumber spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-related 
disability as well as an opinion as to the 
degree to which the veteran's low back 
pain could significantly limit his 
functional ability during flare-ups or on 
repeated use over a period of time).

4.  The veteran should also be accorded 
a VA neurological examination to 
determine the nature and extent of the 
service-connected compression fracture 
residuals from T10-T12.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent neurological pathology 
associated with the veteran's 
service-connected back disability, which 
is found on examination, should be noted 
in the report of the evaluation.  

Specifically, the examiner is asked to 
provide a discussion of all lumbar spine 
pathology found on examination.  In 
addition, the examiner should express an 
opinion as to whether it is at least as 
likely as not that any lumbar spine 
symptomatology shown on evaluation is 
associated with the veteran's active 
military duty, including the injuries 
sustained in the October 1969 car accident 
and the January 1971 fall onto ice.  

5.  After the development requested above 
has been completed to the extent possible, 
the RO should re-adjudicate the issue in 
appellate status, to include consideration 
of all pertinent rating criteria and 
38 C.F.R. §§ 4.40, 4.45 (2002).  In 
re-adjudicating the veteran's increased 
rating claim, the RO should make a 
specific determination as to whether 
service connection is warranted for any 
disability of the veteran's lumbar spine.

If the benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action 
unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).  




